Citation Nr: 1756100	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-35 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had several periods of reserve service in the Army National Guard (ARNG) of Michigan and Wisconsin from October 1980 to July 2002.  He had a period of active duty for training (ACDUTRA) from June 7, 1997 to June 21, 1997.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the RO in Milwaukee, Wisconsin, that in pertinent part, denied entitlement to service connection for PTSD and determined that new and material evidence had not been submitted to reopen a claim for service connection for a low back disability.

A personal hearing was held in September 2011 before a Decision Review Officer at the RO, and a personal hearing was held in September 2012 before the undersigned Veterans Law Judge.  Transcripts of these hearings are of record.  

In an April 2014 decision, the Board denied the Veteran's petition to reopen his claim for entitlement to service connection for a low back disability and denied entitlement to service connection for an acquired psychiatric disorder.  

The Veteran appealed the Board's unfavorable decisions to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2016, the Court issued a panel decision that reversed the Board's finding regarding new and material evidence, vacated the decision to deny service connection for an acquired psychiatric disorder, and remanded the issues to the Board.  

In July 2017, the Board reopened the Veteran's claim for service connection for a low back disability and remanded the issues on appeal for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that the Veteran's claims must again be remanded for development.  In July 2017, the Board remanded the issue of entitlement to service connection for a low back disability for medical opinions related to the etiology of his current low back disability.  In September 2017, the examiner opined that the Veteran's current low back disability pre-existed his period of ACDUTRA in 1997 and is still present today.

The examiner also opined that it is less likely than not that the Veteran's current degenerative disc disease lumbar spine with a secondary intervertebral disc syndrome and left lower extremity radiculopathy was permanently worsened during the Veteran's period of ACDUTRA (June 7, 1997 to June 21, 1997).  The Board, however, notes that the examiner in providing this opinion cited inaccurate facts of record and failed to discuss other pertinent facts of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

First, the examiner stated that "the lightning strike appears to have occurred in June 1997 and his first visit to discuss his back pain following the strike occurred in towards the end of July 1997."  The Board notes that this statement ignores documents included in the Veteran's service treatment records from June 25, 1997 and June 30, 1997 at the US Naval Hospital in Great Lakes, IL that report complaints of back pain after the lightning strike."  

Second, the examiner states that review of the Veteran's x-rays from 2012 show no malalignment or deformity of the Veteran's degenerative disc disease.  The examiner indicates that without findings of malalignment or deformity of the spine that it is less likely than not that the Veteran's degenerative disc disease lumbar spine with a secondary intervertebral disc syndrome and left lower extremity radiculopathy was permanently worsened during the Veteran's period of ACDUTRA.  The Board notes, however, that this analysis does not discuss the reported change in the Veteran's symptoms of radiculopathy after the in-service lightning strike.  In September 2009, the Veteran stated that his symptoms of radiculopathy changed from right lower extremity symptoms to left lower extremity symptoms.  The Veteran's medical records from September 13, 1994, January 30, 1996, and September 5, 1996 each indicate low back pain and symptoms of right lower extremity radiculopathy.  Treatment records from the Naval Hospital in Great Lakes on July 28, 1997 report a history of left lower back pain that started a few days after the event and was noted to be "different from prior chronic low back pain."  The Veteran was noted to have left lower extremity radiculopathy during the 2017 examination.  The Board finds that a new opinion that addresses the Veteran's reported change in symptoms should be obtained.   

As noted in the previous remand, issue of entitlement to service connection for an acquired psychiatric disorder is inextricably intertwined with the Veteran's claim for service connection for a low back disability and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, a decision on this issue is deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain an addendum medical opinion (to include an examination of the Veteran if necessary) regarding the Veteran's pre-existing low back disability.  The claims file and all electronic records must be made available to the examiner.

The examiner is specifically asked to provide the following opinions: 

(a) Is it at least as likely as not that the Veteran's low back disability that pre-existed his period of ACDUTRA in 1997 was permanently worsened during the period from June 7, 1997 to June 21, 1997.
The examiner should note that the Veteran sought treatment for low back symptoms at the US Naval Hospital in Great Lakes, IL on June 25, 1997 and June 30, 1997. 

If providing an opinion that the Veteran's condition was not permanently worsened during the period from June 7, 1997 to June 21, 1997, the examiner should specifically address the Veteran's assertion that his symptoms of radiculopathy changed from primarily right-sided to primarily left sided after the lightning strike and discuss the Veteran's medical records from the US Naval Hospital in Great Lakes on July 28, 1997 and October 14, 1997.   

(b) If the Veteran's low back condition was permanently worsened during the period from June 7, 1997 to June 21, 1997, is there clear and unmistakable evidence that the increase in disability was due to the natural progress of the preexisting condition? 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2. After the above-development has been completed, the Veteran's claims should be reviewed on the basis of the additional evidence and readjudicated.  If any claim remains denied, provide the Veteran with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matter should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




